DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-14, 14-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As for the Step 2 analysis of the SUBJECT MATTER ELIGIBILITY TEST;
Step 2A claims set forth below are directed to abstract ideas (judicially recognized exceptions) as shown below;
Step 2A Prong 1:
Claim 1 recites a mental process that could be performed by the human mind such as, 
“detecting a first state signal of the patient….and a second state signal different from the first state signal…, the first state signal corresponding to a movement of a torso of the patient and the second state signal corresponding to a facial expression of the patient”, which can be performed by the human mind merely by visually looking at the patient and making mental observations of the rise and fall of the chest to detect movement of a torso and facial expressions. In addition, the claim further recites evaluating the detected first state signal of the movement of the torso of the patient and the detected second state signal of the facial expression an establishing an emotional state of the patient based on the evaluated first and second state signals, which can be performed by the human mind and amounts to nothing more than comparing the observations (i.e. movements of the torso to facial expressions and vice-versa) and making a diagnosis. 
	That is in claim 1, other than reciting ‘a processor’ and ‘output interface’ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “evaluating by a processor executing an evaluation algorithm….wherein the processor is configured to, using the evaluation algorithm…output information…with an output interface.” in the context of this claim encompasses the user manually matching and comparing observation of the patients torso and face and determining a diagnosis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	Claim 13 recites a mental process that could be performed by the human mind such as,
“detect a first state signal of the patient and detect a second state signal of the patient different from the first state signal, the first state signal corresponding to a movement of a torso of the patient and the second state signal corresponding to a facial expression of the patient; evaluate the detected first and second state signals of the patient; establish an emotional state of the patient based on the detected first and second state signals; and”, which can be performed by the human mind and amounts to nothing more than visually looking at the patient and making mental observation of the rise and fall of the chest to detect movement of the torso and facial expressions and comparing the observations followed by making a diagnosis. 
That is in claim 13, other than reciting ‘a scanner’, ‘a processor’, and ‘output interface’ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “a scanner…a processor that is configured to execute an evaluation algorithm…output information…a user interface with an output interface” in the context of this claim encompasses the user manually matching and comparing observation of the patients torso and face and determining a diagnosis in a magnetic resonance imaging system. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2:
In claims 1 and 13 the judicial exception is not integrated into a practical application. In particular the claims recite additional elements, a scanner and detecting a first state signal of the patient using a first state detector and a second state signal using a second state detector and using processor to execute an evaluation algorithm and outputting information to an interface, which are types of data gathering and would be necessary for all uses of the judicial exception. Electronically receiving a plurality of measurements over an unspecified time span is merely insignificant pre-solution activity (See MPEP 2106.05(g)). Furthermore, the courts found “Examples of claims that recite mental processes include: • a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);”
The reviewer understands the steps of modifying operations of a software program (i.e. executing an evaluation algorithm) is referring to the mere use of a computer processor to carry-out the input response. In fact, the claimed steps effectively constitute mere instructions to apply the exception in a generic manner using a computer processor. Data gathering and mere instructions to implement an abstract idea on a computer do not integrate a judicial exception into a practical application (MPEP 2106.05 (f and g)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, there is no evidence of record that would support the assertion that this step is an improvement to a computer or technological solution to a technological problem. Rather, the Applicant’s specification states on page 4 lines 19-21: “the evaluation of the detected state signals of the patient is performed by a processor, which has an evaluation algorithm configured to perform the evaluation.”; as well as on page 4-5 lines 28-29, lines 1-7: “The inventive processor includes at least one processing module and/or a processor, wherein the processor is embodied for carrying out a method. Thus the processor is embodied in particular for executing computer-readable instructions in order to carry out the inventive method. In particular the processor includes a memory, wherein computer-readable information is stored on the memory, wherein the processor is embodied to load the computer-readable information from the memory and to execute the computer-readable information in order to carry out an inventive method. In this way the inventive processor is embodied for carrying out a method for monitoring a patient during a medical imaging examination, in particular a magnetic resonance examination.” Ultimately, the Applicant’s describe improvement in the process of using a processor to load information but this is not an improvement in the function of a computer or other technology (See MPEP 2106.05(a)(ii); “the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”; See MPEP 2106.04(d)(1); 2106.05(a); and 2106.05(f)). The claims are directed to the abstract idea. Also, there does not appear to be any particular structure or machine, treatment or prophylaxis, transformation, or any other meaningful application that would render the claim eligible at step 2A, prong 2. 
As for Step 2B, 
Claims 1 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, limitations, ‘a scanner’, ‘a processor’, and ‘output interface’, respectively, amount to mere instructions to implement the abstract idea on a computer. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The data gathering steps that were considered insignificant extra-solution activity in Step 2A Prong Two, have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The following evidence from the applicants specification below, which supports such a determination: 
Chintalapoodi et al (US 2018/0075876 A1, Filed 2016-11-9) states in 0045: “In conventional emotion detection techniques, certain pre-specified facial expressions or biological health parameters may be used to detect a particular emotion of a user out of the pre-specified emotions.”
Murphy et al (US 2012/0311032 A1, Filed 2011-06-02) states in paragraph 0042; “a variety of different conventional (and/or proprietary) facial feature detection techniques can be used to detect different facial expressions of the user”.
Miyake (US 2008/0146911 A1, Filed 2005-10-17) states in paragraph 0004: “In the conventional respiration-synchronized scan, a device is attached to the subject in most cases, which can detect a tension resulting from the respiration”.
For these reasons, there is no inventive concept. The claims are not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. 

Dependent claims
	Claim 2-3: further recites detecting a signal with another detector while claim 3 recites detecting a signal continually during an medical imaging examination. The claim recites additional types of data gathering steps. Electronically receiving a plurality of measurements over an unspecified time span is merely insignificant pre-solution activity (See MPEP 2106.05(g)). Accordingly, the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 5-7, and 17-19: further recites determining a change in the emotion, which can be performed by the human mind and amounts to nothing more than observing the change between the facial expressions and the movement of the torso and mentally noting a threshold followed by comparing values to said threshold. Accordingly, the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 8-9: further recite using a trained artificial neural network to determine the emotional state of the patient. Examples of claims that recite mental processes include: • a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);” A trained artificial neural network is merely a way to analyze information. In other words, a trained neural networks is way to statistically analyze uncertainty, which can be performed by the human mind merely by comparing observations. Accordingly, the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 10-11 and 20: further recite data gathering steps such a outputting information continuously to a user, and automatically determining a state of the patient using a processor. Data gathering and mere instructions to implement an abstract idea on a computer do not integrate a judicial exception into a practical application (MPEP 2106.05 (f and g)). Accordingly, the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 12: recites an additional element: A non-transitory computer-readable storage medium with an executable program stored thereon. Similarly, as discussed above, limitations such as, “a processor”, and in this claim “non-transitory computer-readable storage media”,  amount to mere instructions to implement the abstract idea on a computer. Thus the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
Claim 14-16, 21, and 23: further recites detecting a signal with another detector while claim 3 recites detecting a signal continually during an medical imaging examination. The claim recites additional types of data gathering steps. Electronically receiving a plurality of measurements over an unspecified time span is merely insignificant pre-solution activity (See MPEP 2106.05(g)). Accordingly, the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recite “a first state signal corresponding to a movement of a torso of the patient”. 
The specification does not appear to properly recite “movement of a torso” Indeed, the specification recites on page 13 lines 23-24: “The breathing sensor can likewise include a pilot-tone sensor or also a respiratory belt etc.” as well as on page 17 lines 25-30 to page 18 lines 1-2: “the state signal of the patient 16 can include a signal of a movement of the patient 16,… for example, to a state category of a movement of the patient 16 and/or to a state category a facial expression of the patient 16 and/or to a state category a heart cycle of the patient 16 and/or to a state category of a breathing signal of the patient 16 and/or to a state category of a pulse signal of the patient 16 etc.”; however, the specification does not mention detecting movement of the torso. As such, one or ordinary skilled in the art would not understand the specification, the drawings, and the original claims to disclose any particular structure that achieves the disclosed functionality thus this limitation is seen as new matter since it was not described in the original disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6, 8-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bailenson et al  (J.N. Bailenson et al. / Int. J. Human-Computer Studies 66 (2008) 303- 317, published 2007-11-1, hereinafter “Bailenson”, A copy of this reference is attached with this Office action) in view of Assmann et al (US 2014/0088405 A1, Filed 2013-11-27, hereinafter “Assmann).
Claim 1: Bailenson A method for monitoring a patient during a medical imaging examination, comprising (Abstract: “We present automated, real-time models built with machine learning algorithms which use videotapes of subjects’ faces in conjunction with physiological measurements to predict rated emotion (trained coders’ second-by-second assessments of sadness or amusement)”):
detecting a first state signal (Physiological measurements are equated to a first state signal: Section 4.2 Physiological Measures; “The features included: heart rate (derived from inter-beat intervals assessed by placing Beckman miniature electrodes in a bipolar configuration on the participant's chest and calculating the interval in ms between successive R-waves)”) of the patient (Fig. 1: Participant) using a first state detector (Section 4.2: Physiological Measures: “Fig. 1 depicts a participant wearing the measurement sensors.”) and a second state signal (facial features is equated to a second state signal: Section 3 Our Approach: “we collected large amounts of data from each person (i.e., hundreds of video frames rated individually for amusement and sadness)… all of the processing (e.g., computer vision algorithms detecting facial features”) different from the first state signal using a second state detector (Video camera), the first state signal corresponding to a movement of a torso of the patient (The physiological measurements obtained by the wearable sensors on the body are proportional to the patient’s overall body movement in any direction which would include the movement of the participants’ torso. Furthermore, detecting physiological measurement is different than detecting facial expressions.) and the second state signal corresponding to a facial expression of the patient (Section 3 Our Approach: “we collected large amounts of data from each person (i.e., hundreds of video frames rated individually for amusement and sadness)… all of the processing (e.g., computer vision algorithms detecting facial features”); 
evaluating, by a processor (computer) executing an evaluation algorithm (Abstract: “We present automated, real-time models built with machine learning algorithms which use videotapes of subjects’ faces in conjunction with physiological measurements to predict rated emotion (trained coders’ second-by-second assessments of sadness or amusement)… We built algorithms based on extracted points from the subjects’ faces as well as their physiological responses.”; as well as Section 3 Our approach: “Finally, all of the processing (e.g., computer vision algorithms detecting facial features, physiological measures, formulas based on the learning algorithms) used in our study can be utilized in real-time.”), the detected first state signal of the movement of the torso of the patient and the detected second state signal of the facial expression (Section 3 Our approach: “Finally, all of the processing (e.g., computer vision algorithms detecting facial features, physiological measures, formulas based on the learning algorithms) used in our study can be utilized in real-time.”), wherein the processor is configured to, using the evaluation algorithm, establish an emotional state of the patient based on the evaluated first and second state signals (Section 5 System architecture: “The goal was to predict at every individual second the level of amusement or sadness for every person based on measurements from facial tracking output and physiological responses”. Furthermore, refer to Table 3-6 which highlights the emotional state of the patient based on the first and second state signals.); and 
generating output information based on the established emotional state of the patient and outputting the output information (refer to Tables 3-6). 
Bailenson fails to explicitly teach an output interface.
However, Assmann further discloses, an output interface (display unit 22: 0027; Control information, such as for example imaging parameters, as well as reconstructed magnetic resonance images can be displayed on a display unit 22, for example a monitor, of the magnetic resonance device.)(0038; The system control device 21 calculates the emotional state from the emotion parameters of the patient 15 in step 102, in particular a current stress value, which is represented graphically for the medical service personnel in a further step 103 via the display unit 22 of the magnetic resonance device.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the output information of Balienson to include an output interface that is configured to output the output information as taught by Assmann. The motivation to do this would yield predictable results such as graphically representing a particular current stress value for medical personal (0038 of Assmann).  

Claim 2: Bailenson as modified discloses all the elements above in claim 1, Bailenson further discloses, further comprising detecting one or more further state signals that include: a signal of a heart cycle of the patient, a breathing signal of the patient, and/or a pulse signal of the patient (Section 4.2 Physiological measures: “finger pulse amplitude (assessed using a UFI plethysmograph transducer attached to the tip of the participant's second finger”).  

Claim 3: Bailenson as modified discloses all the elements above in claim 1, Bailenson further discloses, wherein the detection of the first and second state signals of the patient comprises continuously detecting at least one of the first and the second state signals of the patient during the medical imaging examination (Section 5 System architecture: “The goal was to predict at every individual second the level of amusement or sadness for every person based on measurements from facial tracking output and physiological responses”).  

Claim 5: Bailenson as modified discloses all the elements above in claim 1, Bailenson further discloses, wherein the evaluation algorithm determines a change in the emotional state of the patient based on at least one change in one or more of the first and second detected state signals (Section 8: Emotional classification: “in order to compare the current work to previous models, which often presented much higher statistical fits than those we presented above with the linear intensity levels of emotion, we processed our dataset to discretize the expert ratings for amusement and sadness. In the amusement datasets all the expert ratings less than or equal to 0.5 were set to neutral, and ratings of 3 or higher were discretized to become amused. In the sadness datasets all the expert ratings less than or equal to 0.5 were discretized to become neutral, and ratings of 1.5 or higher were discretized to become sad. Other threshold values (e.g., everything below 1.0 being neutral, etc.) were experimented with, but the thresholds of 0.5 and 3 for amusement and 0.5 and 1.5 for sadness yielded the best fits in our models. The percentage of amused instances in the final amused dataset was 15.2% and the percentage of sad instances in the final sad dataset was 23.9%.”).  

Claim 6: Bailenson as modified discloses all the elements above in claim 5, Bailenson further discloses, wherein the evaluation algorithm determines the change in the one or more of the first and secondApplication No. 16/458,6593Docket No.: 26965-5950 After Final Office Action of October 18, 2021detected state signals based on a comparison of the one or more of the first and second detected state signals with a corresponding critical threshold value (Refer to Section 8: Emotional classification highlighted above in claim 5.).

Claim 8: Bailenson as modified discloses all the elements above in claim 1, Bailenson discloses, wherein the evaluation algorithm is configured to employ a trained artificial neural network to determine the emotional state of the patient (Section 7 Predicting emotion intensity: “we used linear regression and neural networks for predicting experts’ ratings in a continuous manner for every second in the face video… We used the WEKA software package linear regression function using the Akaike criterion for model selection and used no attribute selection. The linear neural nets were Multilayer Perceptrons configured to have two hidden layers. Two-fold cross-validation was performed on each dataset using two non-overlapping sets of subjects. We performed separate tests for both sadness and amusement, using face video alone,….as well as face video in conjunction with the physiological measures to predict the expert ratings. All classifiers were trained and tested on the entire nine minutes of face video data.”; furthermore, refer to Table 3).  

Claim 9: Bailenson as modified discloses all the elements above in claim 8, Bailenson discloses,  wherein the artificial neural network used for the evaluation assigns a detected facial expression to an emotional state of the patient (Section 7 Predicting emotion intensity: “We used the WEKA software package linear regression function using the Akaike criterion for model selection and used no attribute selection. The linear neural nets were Multilayer Perceptrons configured to have two hidden layers. Two-fold cross-validation was performed on each dataset using two non-overlapping sets of subjects. We performed separate tests for both sadness and amusement, using face video alone, physiological features alone, as well as face video in conjunction with the physiological measures to predict the expert ratings. All classifiers were trained and tested on the entire nine minutes of face video data.”; furthermore, refer to Table 3).  

Claim 10: Bailenson as modified discloses all the elements above in claim 1, Bailenson discloses,  wherein the output information is output continuously to a user (Section 5 System architecture: “The goal was to predict at every individual second the level of amusement or sadness for every person based on measurements from facial tracking output and physiological responses”; furthermore, refer to Tables 3-6).  

Claim 11: Bailenson as modified discloses all the elements above in claim 1, Balienson fails to explicitly teach: wherein the processor is configured to automatically determine, based on the established emotional state of the patient, an adaptation of a measurement strategy and/or an examination strategy of the medical imaging examination.  
However, Assmann discloses, wherein the processor (control device 21) is configured to automatically determine, based on the established emotional state of the patient (0017: “Preferably the instruction can be determined automatically depending on the value of the emotional state by a control device of the medical imaging device as well as being automatically graphically represented by the control device via a monitor for the hospital technician.”), an adaptation of a measurement strategy of the medical imaging examination (0017: “If the value of the emotional state indicates a high stress level, for example an instruction for the adjustment and/or a change of measurement parameters and/or for cancellation of at least a partial measurement of the medical imaging examination can be displayed.”).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Bailenson as modified to include automatically determine, based on the established emotional state of the patient, an adaptation of a measurement strategy of the medical imaging examination as taught by Assmann. The motivation to do this would yield predictable results such as adjusting measurement parameters of the medical imaging examination (0017 of Assmann). 

Claim 12: Bailenson as modified discloses all the elements above in claim 1, Bailenson further discloses, A non-transitory computer-readable storage medium (computer) with an executable program stored thereon (Appendix B. Software Packages), wherein, when executed, the program instructs a processor to perform the method of claim 1 (Section 5 System architecture: “By plugging our videos into the NEVEN Vision software using Vizard 2.53, a Python-based virtual environment development platform, we extracted 53 measurements of head-centered coordinates of the face at every frame as well as the confidence rating of the face tracking algorithm.”; as well as Section 6. Relevant feature extraction: “We applied Chi-square feature selection (which evaluates the contribution of each feature by computing the value of the Chi-squared statistic with respect to the emotion ratings) using the freely distributed machine learning software package”).  

Claim 13: Bailenson discloses, A medical imaging apparatus adapted to monitor a patient during a medical imaging examination (Section 5 System architecture, refer to Fig. 2 Emotion recognition system architecture; as well as (Abstract: “We present automated, real-time models built with machine learning algorithms which use videotapes of subjects’ faces in conjunction with physiological measurements to predict rated emotion (trained coders’ second-by-second assessments of sadness or amusement)”)), comprising: 
a first state detector (Section 4.2: Physiological Measures: “Fig. 1 depicts a participant wearing the measurement sensors.”) configured to detect a first state signal (Physiological measurements are equated to a first state signal: Section 4.2 Physiological Measures; “The features included: heart rate (derived from inter-beat intervals assessed by placing Beckman miniature electrodes in a bipolar configuration on the participant's chest and calculating the interval in ms between successive R-waves)”)  of the patient (Fig. 1: Participant) and a second state detector (Video camera) configured to detect a second state signal of the patient different from the first state signal (facial features is equated to a second state signal: Section 3 Our Approach: “we collected large amounts of data from each person (i.e., hundreds of video frames rated individually for amusement and sadness)… all of the processing (e.g., computer vision algorithms detecting facial features”. Detecting facial features is different than detecting physiological measurements), the first state signal corresponding to a movement of a torso of the patient (The physiological measurements obtained by the wearable sensors on the body are proportional to the patient’s overall body movement in any direction which would include the movement of the participants’ torso.) and the second state signal corresponding to a facial expression of the patient (Section 3 Our Approach: “we collected large amounts of data from each person (i.e., hundreds of video frames rated individually for amusement and sadness)… all of the processing (e.g., computer vision algorithms detecting facial features”); 
a processor (Computer) that is configured to execute an evaluation algorithm to (Abstract: “We present automated, real-time models built with machine learning algorithms which use videotapes of subjects’ faces in conjunction with physiological measurements to predict rated emotion (trained coders’ second-by-second assessments of sadness or amusement)… We built algorithms based on extracted points from the subjects’ faces as well as their physiological responses.”; as well as Section 3 Our approach: “Finally, all of the processing (e.g., computer vision algorithms detecting facial features, physiological measures, formulas based on the learning algorithms) used in our study can be utilized in real-time.”): 
evaluate the detected first and second state signals of the patient (Section 3 Our approach: “Finally, all of the processing (e.g., computer vision algorithms detecting facial features, physiological measures, formulas based on the learning algorithms) used in our study can be utilized in real-time.”); 
establish an emotional state of the patient based on the detected first and second state signals (Section 5 System architecture: “The goal was to predict at every individual second the level of amusement or sadness for every person based on measurements from facial tracking output and physiological responses”. Furthermore, refer to Table 3-6 which highlights the emotional state of the patient based on the first and second state signals.); and 
generate output information based on the established emotional state of the patient (Table 3-6); 
Bailenson fails to discloses, A medical imaging apparatus adapted to monitor a patient during a medical imaging examination, comprising: 
a scanner; 
a patient receiving area surrounded by the scanner, the patient receiving area configured to receive the patient to be subjected to examination; 
and a user interface with an output interface that is configured to output the output information.  
However, Assmann further discloses, A medical imaging apparatus adapted to monitor a patient during a medical imaging examination, comprising (Abstract; calculating an emotional state of the patient using the at least one emotion parameter of the patient during the medical imaging examination. Furthermore, refer to Figs. 1-2.): 
a scanner (Magnetic Resonance Imaging device 10); 
a patient receiving area surrounded by the scanner, the patient receiving area configured to receive the patient to be subjected to examination (refer to Figs 1-2.); 
and a user interface with an output interface (display unit 22) that is configured to output the output information (0027; Control information, such as for example imaging parameters, as well as reconstructed magnetic resonance images can be displayed on a display unit 22, for example a monitor, of the magnetic resonance device.)(0038; The system control device 21 calculates the emotional state from the emotion parameters of the patient 15 in step 102, in particular a current stress value, which is represented graphically for the medical service personnel in a further step 103 via the display unit 22 of the magnetic resonance device.).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Bailenson to include a scanner for a patient receiving area surrounded by the scanner, the patient receiving area configured to receive the patient to be subjected to examination as taught by Assmann. The motivation to do this would yield predictable results such as recording an emotional state of a patient during a magnetic resonance imaging examination. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the output information of Balienson as modified to include on a user interface with an output interface that is configured to output the output information as taught by Assmann. The motivation to do this would yield predictable results such as graphically representing a particular current stress value for a medical personal (0038 of Assmann).  

Claim 14: Bailenson as modified discloses all the elements above in claim 13, Bailenson fails to discloses, wherein the second state detector is integrated within the scanner.  
However, Assmann further discloses, the state detector (0032; The signals or emotion parameters recorded by the sensor unit 24) is integrated within the scanner (Magnetic Resonance Imaging device 10. 0028: “The medical imaging device 10 has a sensor unit 24 for recording an anxiety state and/or a stressful situation of the patient 15”. Furthermore, refer to Figs, 1-2 which demonstrate the state detector integrated within the scanner).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the second state detector of Bailenson as modified to be integrated within a scanner as taught by Assmann. The motivation to do this would yield predictable results such as recording the emotional state of a patient during a magnetic resonance imaging examination (0034 of Assmann). Therefore, the modified combination above discloses, wherein the second state detector is integrated within the scanner.  

Claim 15: Bailenson as modified discloses all the elements above in claim 13, Bailenson further discloses, wherein the second state detector comprises a camera (Video camera: Section 3 Our Approach: “we collected large amounts of data from each person (i.e., hundreds of video frames rated individually for amusement and sadness)… all of the processing (e.g., computer vision algorithms detecting facial features”).  

Claim 16: Bailenson as modified discloses all the elements above in claim 13, Bailenson further discloses, further comprising another state detector configured to detect: a signal of a heart cycle of the patient, a breathing signal of the patient, and/or a pulse signal of the patient (Section 4.2 Physiological measures: “finger pulse amplitude (assessed using a UFI plethysmograph transducer attached to the tip of the participant's second finger”).

Claim 17: Bailenson as modified discloses all the elements above in claim 13, Bailenson further discloses, wherein the processor is configured to determine a change in the emotional state of the patient based on at least one change in one or more of the first and second detected state signals (Section 8: Emotional classification: “in order to compare the current work to previous models, which often presented much higher statistical fits than those we presented above with the linear intensity levels of emotion, we processed our dataset to discretize the expert ratings for amusement and sadness. In the amusement datasets all the expert ratings less than or equal to 0.5 were set to neutral, and ratings of 3 or higher were discretized to become amused. In the sadness datasets all the expert ratings less than or equal to 0.5 were discretized to become neutral, and ratings of 1.5 or higher were discretized to become sad. Other threshold values (e.g., everything below 1.0 being neutral, etc.) were experimented with, but the thresholds of 0.5 and 3 for amusement and 0.5 and 1.5 for sadness yielded the best fits in our models. The percentage of amused instances in the final amused dataset was 15.2% and the percentage of sad instances in the final sad dataset was 23.9%.”).    

Claim 18: Bailenson as modified discloses all the elements above in claim 17, Bailenson further discloses, wherein the processor is configured to compare the one or more of the first and second detected state signals with a corresponding critical threshold value to determine the change in the one or more of the first and second(Refer to Section 8: Emotional classification highlighted above in claim 5.).

Claim 20: Bailenson as modified discloses all the elements above in claim 13, Bailenson fails to explicitly disclose: wherein the processor is configured to automatically adapt, based on the established emotional state of the patient, a measurement strategy and/or an examination strategy of the medical imaging examination.  
However, Assmann discloses, wherein the processor (control device 21) is configured to automatically adapt, based on the established emotional state of the patient (0017: “Preferably the instruction can be determined automatically depending on the value of the emotional state by a control device of the medical imaging device as well as being automatically graphically represented by the control device via a monitor for the hospital technician.”), a measurement strategy of the medical imaging examination (0017: “If the value of the emotional state indicates a high stress level, for example an instruction for the adjustment and/or a change of measurement parameters and/or for cancellation of at least a partial measurement of the medical imaging examination can be displayed.”).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Bailenson as modified to include wherein the processor is configured to automatically adapt, based on the established emotional state of the patient, a measurement strategy of the medical imaging examination as taught by Assmann. The motivation to do this would yield predictable results such as adjusting measurement parameters of the medical imaging examination (0017 of Assmann). 

Claim 21: Bailenson as modified discloses all the elements above in claim 16, Bailenson further discloses, wherein the other state detector comprises a breathing sensor, a pulse detector (Section 4.2 Physiological measures: “ear pulse amplitude (measured with a UFI plethysmograph transducer attached to the participant's right ear lobe)”), and/or a heart signal detector.  

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailenson in view of Assmann, as applied to claim 1 and 13 above, respectively, in further view of Liberman (US 7,165,033 B1, filed 2000-07-11).
Claim 7: Bailenson as modified discloses all the elements above in claim 1, Bailenson further discloses, wherein the evaluation algorithm, for an evaluation of the first and second state signals, is configured to (Section 3 Our approach: “Finally, all of the processing (e.g., computer vision algorithms detecting facial features, physiological measures, formulas based on the learning algorithms) used in our study can be utilized in real-time.”), but Bailenson fails to discloses, determine a critical emotional state of the patient based on at least 50% of the first and second different state signals being greater than a corresponding predetermined critical threshold value.  
	However, Liberman discloses, determine a critical emotional state (value of 0.3-Lovel level indicator) of the patient based on at least 50% of the data being greater than a corresponding predetermined critical threshold value (Col 6 lines 26-37: “emotional data from the present crucial portion and the previous Love Level. If the present sub-conscious emotional data sum is higher then a predefined set of thresholds then the Love Level should be raised…If the emotional area sum is higher then 50% the Love Level counter should be raised additionally by the value of 0.3.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the evaluation algorithm of Bailenson as modified to further include determining a critical emotional state of the patient based on at least 50% of the data being greater than a corresponding predetermined critical threshold value as taught by Liberman. The motivation to do this would be to improve the rating using as a criterion for model prediction of emotional states. Therefore, the modified combination above discloses wherein the evaluation algorithm, for an evaluation of the first and second state signals, is configured to determine a critical emotional state of the patient based on at least 50% of the first and second different state signals being greater than a corresponding predetermined critical threshold value.  

Claim 19: Bailenson as modified discloses all the elements above in claim 13, Bailenson further discloses, wherein the medical imaging apparatus comprises another state detector configured to detect another state signal of the patient (Section 4.2 Physiological measures: “ear pulse amplitude (measured with a UFI plethysmograph transducer attached to the participant's right ear lobe)”), wherein the processor (Computer) is configured to
Bailenson fails to explicitly teach: 
determine the emotional state of the patient based on at least 50% of the first and second state signals and the other state signal being greater than corresponding threshold values.  
However, Liberman discloses, determining the emotional state of the patient based on at least 50% of the data being greater than corresponding threshold values (Col 6 lines 26-37: “emotional data from the present crucial portion and the previous Love Level. If the present sub-conscious emotional data sum is higher then a predefined set of thresholds then the Love Level should be raised…If the emotional area sum is higher then 50% the Love Level counter should be raised additionally by the value of 0.3.”).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Bailenson as modified to further include determining the emotional state of the patient based on at least 50% of the data being greater than corresponding threshold values as taught by Liberman. The motivation to do this would be to improve the rating using as a criterion for model prediction of emotional states. Therefore, the modified combination above discloses. wherein the medical imaging apparatus comprises another state detector configured to detect another state signal of the patient, wherein the processor is configured to determine the emotional state of the patient based on at least 50% of the first and second state signals and the other state signal being greater than corresponding threshold values.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bailenson in view of Assmann, as applied to claim 1 above, in further view of Pratt et al (US 20200022607 A1, Filed 2018-02-05, hereinafter “Pratt”).
Claim 23: Bailenson as modified discloses all the elements above in claim 1, Bailenson fails to explicitly teach, wherein the first state detector is configured to detect a pilot-tone signal.
However, Pratt discloses, in paragraph 0100: “physiological sensing device 800 that can detect physiological characteristics associated with, for example, a patient's heart and/or lung activity.”; a well as a transmitter (810) as part of the physiological sensing device 800. The transmitter 810 can transmit a pilot tone (“carrier frequencies”, [0111] in the ISM band, as the physiological sensing device 800 is described to be operating in an IDM band.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the first state detector of Bailenson as modified to include the physiological sensing device of Pratt which is configured to detect a pilot-tone signal. The motivation to do this would yield predictable results such as monitoring a patients’ lung activity during a medical examination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793     
                                                                                                                                                                                                   /KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793